UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6855



GRANT ANDERSON,

                                                Petitioner - Appellant,

          versus


EDDIE LEE PEARSON, Warden,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-367)


Submitted:   October 7, 1999                 Decided:   October 14, 1999


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Grant Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Grant Anderson seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999), and denying his “Motion for Certification.” We

have reviewed the record and the district court’s opinions and find

no reversible error.   Accordingly, we deny Anderson’s motion for a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court.   See Anderson v. Pearson, No. CA-99-367

(E.D. Va. May 19 & June 8, 1999).    We also deny Anderson’s motion

to expedite.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2